13-2572
     Rigroup LLC, Bullock v. Trefonisco Mgmt. Ltd.

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 18th day of March, two thousand fourteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                ROSEMARY S. POOLER,
 8                              Circuit Judges,
 9
10                    NELSON S. ROMÁN,
11                                  District Judge.*
12
13       - - - - - - - - - - - - - - - - - - - -X
14       RIGROUP LLC, JANNA BULLOCK,
15                Plaintiff-Appellants,
16
17                    -v.-                                               13-2572
18
19       TREFONISCO MANAGEMENT LIMITED,
20       CONFLICT.NET.RU, AKA Limited Liability
21       Company KONFKLIKT.NET.RU, ALEXANDER
22       ESIN, A. V. BELOV, JOHN DOES, 1-9,



                *
               The Honorable Nelson S. Román, United States District
         Judge for the Southern District of New York, sitting by
         designation.
                                                  1
 1   GORSOAN LIMITED, VITALY SIROTKIN, JOHN
 2   DOES, 1-7,
 3            Defendant-Appellees.
 4   - - - - - - - - - - - - - - - - - - - -X
 5
 6   FOR APPELLANTS:            STUART A. SMITH, New York, New
 7                              York.
 8
 9   FOR APPELLEES:             BERTRAND C. SELLIER (Law Office
10                              of Daniel J. Rothstein, P.C., on
11                              the brief), Rottenberg Lipman
12                              Rich, P.C., New York, New York,
13                              for Appellee Alexander Esin.
14
15                              W. GORDON DOBIE (Thomas J.
16                              Quigley and Nicholas R. Alioto,
17                              on the brief), Winston & Strawn
18                              LLP, New York, New York, for
19                              Appellees Gorsoan Limited and
20                              Vitaly Sirotkin.
21
22        Appeal from a judgment of the United States District
23   Court for the Southern District of New York (Furman, J.).
24
25        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
26   AND DECREED that the judgment of the district court be
27   AFFIRMED.
28
29        Rigroup LLC and Janna Bullock appeal from the judgment
30   of the United States District Court for the Southern
31   District of New York (Furman, J.) dismissing her complaint
32   on the ground of forum non conveniens. We assume the
33   parties’ familiarity with the underlying facts, the
34   procedural history, and the issues presented for review.
35
36        We review a district court’s decision to dismiss by
37   reason of forum non conveniens for abuse of discretion.
38   Pollex Holding Ltd. v. Chase Manhattan Bank, 329 F.3d 64, 70
39   (2d Cir. 2003). A district court’s forum non conveniens
40   analysis must follow the three-step process outlined in
41   Iragorri v. United Technologies Corp., 274 F.3d 65 (2d Cir.
42   2001):
43
44       At step one, a court determines the degree of deference
45       properly accorded the plaintiff’s choice of forum. At
46       step two, it considers whether the alternative forum

                                  2
 1       proposed by the defendants is adequate to adjudicate
 2       the parties’ dispute. Finally, at step three, a court
 3       balances the private and public interests implicated in
 4       the choice of forum.
 5
 6   Norex Petroleum Ltd. v. Access Indus., Inc., 416 F.3d 146,
 7   153 (2d Cir. 2005). The district court’s well-reasoned
 8   decision follows this framework and adequately balanced the
 9   interests at stake. The district court, therefore, did not
10   abuse its discretion in dismissing the case on the ground of
11   forum non conveniens. Because Russia provides a more-
12   convenient forum, the district court also appropriately
13   denied the plaintiffs’ request for limited jurisdictional
14   discovery.
15
16        For the foregoing reasons, and finding no merit in the
17   appellants’ other arguments, we hereby AFFIRM the judgment
18   of the district court.
19
20                              FOR THE COURT:
21                              CATHERINE O’HAGAN WOLFE, CLERK
22
23
24
25




                                  3